Citation Nr: 0620752	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant filed a timely request for waiver of 
recovery of an indebtedness in the amount of $6,024.00 and, 
if so, whether waiver is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1965 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Committee on 
Waiver and Compromises (Committee) of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The issue on 
appeal was before the Board in September 2005 when it was 
remanded in order to provide the veteran a hearing as he 
requested.  The veteran failed to report for a hearing 
scheduled in January 2006.  

The issue of entitlement to waiver o f recovery of an 
overpayment of VA benefits in the calculated amount of 
$6,024.00 is being remanded to the Committee via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part


FINDING OF FACT

There was a delay in receipt by the veteran of notification 
of the VA indebtedness due to either error by VA, or by 
circumstances beyond the veteran's control. 


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of the $6,024.00 
disability compensation overpayment was timely filed.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  
38 U.S.C.A. § 5302(a) requires that VA specify the 
preliminary determination as to the amount of debt in the 
notification of indebtedness, and that such notification is 
the event which triggers the 180-day time limit to request a 
waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

A January 2003 decision by the Committee denied the veteran's 
request for waiver of overpayment of VA compensation benefits 
in the calculated amount of $6,024.00.  It was noted in the 
decision that VA records verified that the veteran was 
informed of his waiver rights by letter dated March 11, 1999.  
The Committee found no evidence of record demonstrating 
receipt of a request of a waiver of the collection of the 
overpayment within 180 days of March 11, 1999, and the 
Committee found the veteran's eventual waiver request to be 
untimely. 

The Board notes the veteran has disputed timely receipt of 
the March 1999 letter from VA informing him of an overpayment 
and his right to request a waiver.  In July 2003, he alleged 
that he did not receive notice of waiver procedures through 
the prison mail system until after the expiration of the 
waiver request period.  

Significantly, the claims file forwarded to the Board does 
not include a copy of the reported March 11, 1999, 
notification letter.  The Committee indicated that a check of 
the Centralized Accounts Receivable Online System (CAROLS) 
showed that the letter was mailed March 11, 1999, but the 
Committee did not include a print out of the CAROLS screen.  
There is also no written certification from the Debt 
Management Center as to the date of mailing of the notice 
letter.  Moreover, the Committee did not include a copy of 
the type of form letter sent.  In other words, the claims 
file does not include any evidence supporting the Committee's 
statement that the letter was sent on March 11, 1999.  

The failure of the claims file to include evidence supporting 
the Committee's finding regarding the mailing, together with 
the fact that the veteran has alleged that receipt of mail 
generally was hampered by the fact of his incarceration, 
leads the Board to conclude that it is at least as likely as 
not that there was a delay in receipt by the veteran of 
notification of the VA indebtedness due to either error by VA 
in not actually sending it as reported, or by circumstances 
beyond the veteran's control in regard to the system of mail 
delivery in prison.  Under the particular circumstances of 
this case, the Board believes that the veteran should be 
given the opportunity to have his request for waiver of 
recovery of the overpayment determined on the merits.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA benefits in the amount of $6,024.00 was 
timely received.  The appeal is granted to this extent, 
subject to the directions set forth in the following remand. 


REMAND

In light of the Board's finding that the veteran's request 
for waiver of recovery of the overpayment should be 
considered timely filed, it is now necessary for the 
Committee to review the record and determine if waiver of the 
overpayment is warranted under applicable laws and 
regulations.  The Board notes that although the statement of 
the case included some discussion of the principles of equity 
and good conscience, it appears from the Committee's decision 
as well as the statement of the case as a whole that the 
Committee denied the veteran's claim on a finding that the 
request for waiver was untimely and that it never reached the 
question of whether a waiver was warranted under the facts of 
this case.  

Accordingly, the case is hereby REMANDED to the Committee for 
the following actions:

After undertaking such development as the 
Committee may find necessary (such as 
obtaining financial information, etc.), 
the Committee should review the claims 
file and determine whether waiver of 
recovery of the overpayment is warranted 
under applicable laws and regulations.  
If the request for waiver is denied, then 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


